Citation Nr: 0209781	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  95-11 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to an evaluation in excess of 10 percent for 
the service connected post-traumatic stress disorder (PTSD) 
prior to March 2, 1998.

3.  Entitlement to an evaluation in excess of 30 percent for 
the service connected post-traumatic stress disorder (PTSD) 
from March 2, 1998.

4.  Entitlement to an evaluation in excess of 10 percent for 
the service connected frostbite of the hands prior to January 
12, 1998.

5.  Entitlement to an evaluation in excess of 30 percent for 
the service connected frostbite of the right hand from 
January 12, 1998.

6.  Entitlement to an evaluation in excess of 10 percent for 
the service connected left hand from January 12, 1998.

7.  Entitlement to an evaluation in excess of 30 percent for 
the service connected frostbite of the right foot from 
January 12, 1998.

8.  Entitlement to an evaluation in excess of 30 percent for 
the service connected frostbite of the left foot from January 
12, 1998.

9.  Entitlement to a compensable evaluation for the service 
connected right big toenail disability.

(The issue of entitlement to service connection for headaches 
will be the subject of a later decision.)



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel






INTRODUCTION

The veteran had active service from January 1946 to April 
1946 and from December 1950 to December 1952.

By decision of the Board in April 1997, service connection 
for frostbite of the hands and right big toe disability were 
granted.  By rating decision in August 1997, the Lincoln, 
Nebraska Regional Office (RO) assigned a 10 percent 
evaluation for frostbite of the hands and a noncompensable 
evaluation for right big toe disability, both effective from 
March 3, 1994.

By rating decision in December 1997, service connection was 
granted for PTSD and a 10 percent evaluation was assigned 
effective from July 21, 1997.  By rating decision in April 
1999, a 30 percent evaluation was assigned for PTSD, 
effective from March 2, 1998.

By rating decision in June 1998, separate 10 percent 
evaluations were assigned for frostbite of the left and right 
hands effective from January 12, 1998.  Service connection 
was granted for frostbite of the left and right feet and 
separate 10 percent evaluations were assigned effective from 
January 12, 1998.  By rating decision in February 2002, 
separate 30 percent evaluations were assigned for frostbite 
of the left and right foot and right hand effective from 
January 12, 1998.  The 10 percent evaluation for frostbite of 
the left hand was continued.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for headaches pursuant 
to the authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 19.9 (a) (2)).  When 
it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002 (to be codified at 38 C.F.R. 
§ 20.903.)  After giving notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing this issue.  


FINDINGS OF FACT

1. The veteran does not suffer from sinusitis that is 
attributable to military service.

2.  From July 21, 1997, the veteran's PTSD has been 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, disturbance of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  

3.  From July 21, 1997, the veteran's PTSD has not been 
manifested by such symptoms as suicidal ideation or 
obsessional rituals which interfere with his routine 
activities; his speech has not been intermittently illogical, 
obscure or irrelevant; he does not suffer from near-
continuous panic or depression which affects his ability to 
function independently, appropriately and effectively; he 
does not suffer from spatial disorientation and he does not 
neglect his personal appearance or hygiene.  

4.  Prior to January 12, 1998, there was no more than mild 
symptoms due to residuals of frostbite of the hands.

5.  From January 12, 1998, the current 30 percent rating is 
the highest rating possible for residuals of cold injury of 
the right hand. 

6.  From January 12, 1998, the evidence does not demonstrate 
more than mild residuals of frostbite of the left hand under 
the old law; under the new law, there is no evidence of 
tissue loss, nail abnormalities, color changes, hyperhidrosis 
or x-ray abnormalities. 

7.  From January 12, 1998, the current 30 percent rating is 
the highest rating possible for residuals of cold injury of 
the right foot.

8.  From January 12, 1998, the current 30 percent rating is 
the highest rating possible for residuals of cold injury of 
the left foot.

9.  Clinical evaluation, with corroborative testimony from 
the veteran, shows that the veteran has less than the 
equivalent of moderate foot disability resulting from injury 
of the right big toe.


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).

2.  From July 21, 1997, the criteria for the assignment of a 
50 percent evaluation for the veteran's PTSD have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.7 
Diagnostic Code 9411 (2001).  

3.  The criteria for a rating in excess of 10 percent for the 
service connected frostbite of the hands prior to January 12, 
1998 have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.04, Diagnostic Code 7122 (effective 
prior to January 12, 1998).

4.  The criteria for a rating in excess of 30 percent for the 
service connected frostbite of the right hand from January 
12, 1998 have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.04, Diagnostic Code 7122 (effective 
from January 12 and August 13 1998).

5.  The criteria for a rating in excess of 10 percent for the 
service connected frostbite of the left hand from January 12, 
1998 have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.04, Diagnostic Code 7122 (effective 
from January 12 and August 13 1998).

6.  The criteria for a rating in excess of 30 percent for the 
service connected frostbite of the right foot from January 
12, 1998 have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.04, Diagnostic Code 7122 (effective 
from January 12 and August 13 1998).

7.  The criteria for a rating in excess of 30 percent for the 
service connected frostbite of the left foot from January 12, 
1998 have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.04, Diagnostic Code 7122 (effective 
from January 12 and August 13 1998).

8.  The criteria for a compensable rating for the service 
connected disability of the right big toe have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
Diagnostic Code 5284 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  As set forth below, the RO's actions 
throughout the course of this appeal have satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in the August 1997, December 1997, June 1998, April 1999, and 
February and April 2002 statement (or statements) of the case 
of the evidence needed to substantiate his claims.  He was 
provided an opportunity to submit such evidence.  Moreover, 
the RO notified the veteran of all regulations relating to 
his claims and informed him of the reasons for which it had 
denied his claims.  The Board finds that the information 
provided to the veteran specifically satisfies the 
requirements of 38 U.S.C.A. § 5103 (West Supp. 2001) in that 
the veteran was clearly notified of the evidence necessary to 
substantiate his claims for higher ratings and entitlement to 
service connection.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  All available 
medical records have been obtained, the veteran has been 
provided with numerous VA examinations and he provided 
testimony at an October 1994 personal hearing at the RO.  In 
short, VA has fulfilled the duty to assist by aiding the 
veteran in obtaining all medical evidence that relates to the 
claims at issue.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Factual background

On the April 1946 separation physical examination no 
abnormalities were found. 

In January 1951, the veteran was treated for frostbite of the 
fingers.  In February 1951, the diagnoses were frostbite of 
the middle, ring and little fingers of the right hand and the 
ring and little fingers of the left hand.

In September 1952, treatment records refer to chronic 
headaches and frontal sinusitis.

On the December 1952 separation physical examination, the 
sinuses and neurologic systems were clinically evaluated as 
normal.  

A VA record of hospitalization from the Grand Island VA 
medical center in April 1961 shows that the veteran was 
treated for acute lumbosacral strain.

On March 3, 1994, the veteran submitted a claim of service 
connection for frostbite of the right hand and service 
connection for a right big toe disability.

On VA foot examination in April 1994, there was a right big 
toe deformity of the nail similar to an inverted V.  The 
diagnosis was a contusion injury of the right big toe with 
nail deformity.

On VA hand examination in April 1994, evaluation was normal.  
The diagnosis was a history of frostbite injury of the 
fingers of the right hand resolved without residual problem.

By rating action in May 1994, service connection for 
frostbite of the hands and right great toe disability were 
denied.  

In June 1994, the veteran claimed that he started suffering 
from chronic headaches and sinusitis during service.  On and 
off since service, he reported suffering from these disorders 
and he requested that service connection be granted.  

A July 1994 statement from the veteran's spouse indicates 
that the veteran had no problems with sinusitis or headaches 
until after service.  

On VA nose and sinus examination in August 1994, the 
diagnoses were intermittent allergic rhinitis secondary to 
exposure to fine dust and headaches associated with 
repetitive episodes of sneezing.  

On VA neurologic examination in August 1994, the veteran 
related the onset during service of a runny nose, watery eyes 
and excessive sneezing that would be followed by a temporal 
headache.  He did not seek treatment.  Since service, the 
veteran continued to have periodic episodes over the last 10 
to 15 years.  He had never had any medical evaluation or 
treatment.  The diagnosis was headaches secondary to acute 
allergic response to fine dust. 

By rating decision in September 1994, service connection for 
sinusitis was denied as this disability was not found on 
recent VA examination. 

The veteran testified in October 1994 that he suffered from 
frostbite of the fingers of the right hand after a march 
during service; that currently there was no pain, but he did 
have tenderness; that the hands would feel numb when the 
weather was really cold; that one cold morning in Korea a 
young soldier threw a bomb which hit the veteran in the right 
big toe resulting in a very sore toe and he was placed on 
light duty for several days; that today the toenail was 
deformed but did not bother the veteran or inhibit his 
walking; that if he kept the right big toenail trimmed then 
there was no problem (T-7); and that sinusitis started in 
service.

In March 1995, the veteran perfected an appeal as to the 
claim of entitlement to service connection for sinusitis, 
headaches, frostbite of the hands and disability of the right 
big toe.

By decision of the Board in April 1997, service connection 
was awarded for residuals of frostbite of the right and left 
hands and for injury of the right big toe.

Treatment notations from Ravenna Medical Clinic include an 
October 1991 notation which shows that the veteran had 
headaches, ear aches and a cough.  The assessment was severe 
congestion, allergies.  The veteran was seen twice in 
December 1991 for headaches associated with cold symptoms.  
In January 1993, the veteran had headaches when treated for 
bronchitis.  In July 1993, headaches were mentioned in 
conjunction with treatment for hypertension.  In January 
1994, the veteran was seen for sneezing and a running nose 
after working with hay.  The assessment was possibly allergic 
rhinitis.  The veteran was treated for sinusitis in November 
1994.

Private treatment records in August 1980 show that the 
veteran was seen for high blood pressure.  He reported 
occasional headaches.  He was seen twice in 1974 for 
headaches.  It was noted that the veteran had allergies and 
that he sneezed a lot.

Received on July 21, 1997 was a claim for all residuals of 
frostbite and service connection for PTSD.

By rating action in August 1997, a 10 percent evaluation was 
assigned for frostbite of the hands effective from March 3, 
1994; and a noncompensable evaluation was assigned for 
disability of the right big toe effective from March 3, 1994.

On VA examination in September 1997, it was noted that the 
veteran had worked as a farmer and rancher from discharge 
until 3 years before when he stopped working due to cardiac 
problems.  The diagnoses included mild PTSD.

On VA headache examination in August 1997, it was noted that 
his private physician had told the veteran that he might have 
tension headaches.  The diagnoses were no evidence of 
migraine headaches and headaches (probably tension).

On VA headache and sinusitis examination in September 1997, 
the veteran reported having headaches for years.  Headaches 
were of a minimal degree.  They seemed to follow sneezing 
spells and there was probably some history of allergy.  On 
examination, the nasal airways were open on both sides.  
There was no purulence or masses.  The diagnosis was minimal 
nasal septal deviation; minimal allergic rhinitis; and 
probably headaches secondary to slight allergic disease.  

By rating decision in December 1997, service connection was 
granted for PTSD and a 10 percent evaluation was assigned 
effective from July 21, 1997.

On VA frostbite examination in February 1998, the veteran 
reported that he could not withstand cold exposure of the 
hands and feet since suffering from frostbite during service.  
He reported that his intolerance to cold weather increased 
every year.  On examination, skin color was normal.  There 
was normal capillary filling of the distal fingers.  There 
was no scarring or other abnormality.  There was excellent 
pulsation to both wrists with adequate filling.  Temperature 
was normal.  There was no evidence of ulceration or 
superficial phleboliths.  There was no abnormality as far as 
coloring or swelling.  There was fungal infestation of most 
of the nails of the feet.  Posterior tibialis and dorsalis 
pedis pulsations were intact without diminution.  There was 
no significant abnormality of the hands, thumbs or fingers.  
The diagnosis was remote history of cold exposure to upper 
and lower extremities with minimal residual except for 
intolerance to the cold.  

By rating decision in June 1998, separate 10 percent 
evaluations were assigned for frostbite of the left and right 
hands effective from January 12, 1998 and service connection 
was granted for frostbite of the right and left feet and 
separate 10 percent evaluations were assigned from January 
12, 1998.  It was noted that with the change in the 
applicable Diagnostic Code on January 12, 1998, each foot and 
hand would be rated as 10 percent disabling.   

On VA cold exposure examination in November 1998, radial 
pulses were good with excellent capillary flushing to all 
nailbeds and distal digits.  The digits displayed normal 
warmth and there was no cold sensation noted in palpation.  
Range of motion of the digits was good.  Grip strength was 
considered normal.  There was no atrophy to the muscles.  The 
diagnosis was a remote history of frostbite to the hands, 
right worse than left, with no current residual disability 
shown.

On VA psychiatric examination in November 1998, it was 
reported that the veteran suffered from nightmares and 
flashbacks once a month and had recurring memories of Korea 
on a daily basis.  He had ongoing periods of mild to moderate 
depression over the last 15 to 20 years, but he had not been 
responsive to medications.  Mood swings and irritability had 
been marked.  Exaggerated startle response was severe.  He 
had some problem with concentration.  His employment as a 
rancher was not affected by PTSD symptoms.  He was taking 
medication to sleep.  On examination, the veteran was on 
time, friendly and cooperative.  He was oriented to person, 
place and time.  Affect showed mild to moderate anxiety.  He 
was able to follow a goal idea without difficulty or 
disruption of his thought processes.  There were no 
delusions, hallucinations or suicidal ideation.  Recent and 
remote memory were intact.  He had some obsessive-compulsive 
characteristics and he tended to worry at night.  Insight was 
partially blocked.  Judgment was intact.  The diagnosis was 
moderate PTSD and a Global Assessment of Functioning (GAF) 
score of 65 was assigned.

By rating decision in April 1999, a 30 percent evaluation was 
assigned for PTSD effective from March 2, 1998.

On VA psychiatric examination in August 1999, it was noted 
that the veteran had returned to farming after service.  He 
was currently semi-retired although he continued to farm 209 
acres.  He played golf twice a week and enjoyed family get 
togethers.  He reported flashbacks and intrusive thoughts 
about Korea which affected his sleep and day to day 
activities.  He suffered from depression that lead to mood 
swings and irritability, which in turn, affected his 
concentration and personal relationships.  On examination, 
the veteran was adequately groomed and maintained good eye 
contact.  He was cooperative and pleasant.  Thought processes 
were organized.  Speech was clear and coherent.  He had no 
difficulty with attention or concentration.  Long and short-
term memory were intact.  There was no evidence of any 
abnormal thought processes.  Behavior was appropriate with no 
evidence of any obsessive or ritualistic behavior.  There was 
no evidence of any panic attacks or impaired impulse control.  
Insight and judgment were intact.  The diagnosis was mild to 
moderate PTSD and a GAF score of 65 was assessed.

On VA foot examination in October 1999, the veteran 
complained that his feet would get numb during cold weather.  
He was being treated for fungal infection of the toenails.  
Toenails were dystrophic.  There was no swelling, edema or 
ulcers.  The impression was onychomycosis. 

On VA cold exposure examination in October 1999, the veteran 
complained that his hands would go numb during cold weather 
and turn white when exposed to the cold.  When warmed up, 
there would be tingling of the fingers.  On examination, 
there was no venous engorgement.  Radial and dorsalis pedus 
pulses were equal.  There were no varicosities of the lower 
extremities or ulcerated areas of the hands or lower 
extremities.  Lower extremities showed no evidence of stasis 
dermatitis or eczema.  Holman's sign was negative.  The 
impression was sensitivity to cold weather as a residual of 
frostbite in service.  

On VA psychiatric examination in December 2001, it was noted 
that the veteran was being treated as an outpatient.  In 
1994, the veteran sold all but 150 acres of his ranch and he 
continued to raise sheep and baby cows.  Most of his 
activities were solitary in nature.  Psychosocial functioning 
consisted of being responsible for himself, stable family 
role functioning, and limited but appropriate social and 
interpersonal relationships.  On examination, the veteran was 
appropriately dressed and groomed.  Speech was clear and 
coherent.  Concentration and memory were adequate.  The 
veteran suffered from depression and occasional anger 
manifested by shaking.  He was receiving counseling for 
temper problems and seemed to be progressing.  The diagnosis 
was PTSD and a GAF score of 70 was assessed.

On VA sinus examination in December 2001, the veteran 
reported sinusitis type problems starting about 10 years ago.  
There was a fair amount of clear discharge from the nose, but 
the veteran did not take any medication.  The veteran did not 
appear to have chronic sinusitis, but he seemed to have a 
fair amount of constant rhinitis.  On examination, there was 
no sinus tenderness, purulent discharge or crusting.  The 
diagnosis was chronic rhinitis.  It was noted that the 
veteran's sinus symptoms started about 10 years ago and were 
not related to service.

On VA hand examination in December 2001, there was a 
deviation of the right third distal phalanx of 2 or 3 years 
duration.  There were frequent episodes of hand pain and cold 
sensitivity.  Flare-ups would occur even during mild changes 
in the weather.  Right hand grasp was slightly decreased.  
The right third finger was deviated mildly in a radial 
fashion.  Grasp of right hand was slightly decreased but 
muscle strength was good in the remainder of the hand.  Skin 
was warm and dry.  X-rays showed arthritis of the 5th MTP 
joints of both feet, old trauma of the left 5th MTP and 
arthritis of the right hand and wrist. 

On VA foot examination in December 2001, no deviation of the 
right big toe was noted.  There were moderate onychomycotic 
changes of all of the toenails.  Skin was pale, warm, and 
dry.  The veteran was able to ambulate without difficulty.  
No deformity of the right big toe was noted.  The diagnoses 
were cold exposure with subsequent cold injury and cold 
sensitivity of both feet; moderately severe onychomycotic 
changes of the toenails of both feet; and status post crush 
injury to right big toe with occasional episodes of 
musculoskeletal strain.  

On VA cold exposure examination in December 2001, the veteran 
reported that his right hand and feet were very cold which 
changes in the weather.  On many occasions, the right hand 
would turn white and the fingers would become very hard.  He 
would get hyperhidrosis of both feet, and occasionally 
paresthesias of the right hand.  He denied having any chronic 
pain.  The skin was somewhat thickened over the dorsums of 
both hands and there was a ruddy color change of the dorsums 
of the hands.  Pulses were very difficult to palpate in both 
lower extremities.  Skin of the feet was somewhat thin and 
cool to palpation.  Right hand grasp was slightly decreased.  
He denied any specific injury to the right third finger.  
Radial and ulnar pulses were palpable.  The right great toe 
still bothered the veteran on occasion.  The right hand 
bothered him frequently as did the feet from residuals of 
frostbite.  Pain, occasional numbness and cold sensitivity 
bothered the veteran in both feet and the right hand.  

The veteran has been followed in a VA mental health clinic in 
recent years.  In February 2001, the veteran reported that he 
just "puttered" around on the farm.  He had fewer 
nightmares lately.  Mood was good.  GAF score was 60.  In 
September 2001, the veteran continued to work on how to deal 
with others when he became upset.  Time was also spent 
working on the veteran's frustration with his spouse and 
sleep problems.  GAF score was 60.  In January 2002, a GAF 
score of 58 was assigned.  The veteran had a high frustration 
level with his wife.  He reported having feelings of anger 
with the Red Cross.  In April 2002, the veteran's mood was 
better.  He was still having nightmares and intrusive 
thoughts during the day.  A GAF of 60 was assessed.  

By rating decision in February 2002, separate 30 percent 
evaluations were assigned for frostbite of the right hand, 
right foot and left foot, effective from January 12, 1998.  
The 10 percent evaluation for frostbite of the left hand was 
continued.  The 30 percent evaluation for the right hand was 
based on the presence of pain, occasional numbness, cold 
sensitivity, color changes and x-ray abnormality of the right 
hand.  The 30 percent evaluation for the right foot and left 
foot was based on reported pain, occasional numbness, cold 
sensitivity, nail abnormalities, hyperhidrosis and x-ray 
abnormalities.  


Service connection for sinusitis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 38 C.F.R. § 
3.303(a) (2001).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under 38 C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

The veteran contends that he suffers from sinusitis that was 
first manifest during service.  The evidence does not support 
this claim.  

The service medical records show that the veteran was treated 
for sinusitis in early 1952.  There are no additional 
treatment records for sinusitis during service and on the 
December 1952 separation examination the sinuses were 
clinically evaluated as normal.  On VA sinus examination in 
August 1994, sinusitis was not diagnosed.  A Ravenna Medical 
Clinic notation from November 1994 shows that the veteran was 
treated for sinusitis.  The medical evidence culminates with 
the VA sinus examination in December 20001.  The veteran 
reported the onset of sinusitis type symptoms as beginning 10 
years before.  The examiner noted that it did not appear that 
the veteran had chronic sinusitis.  It was concluded that 
sinus symptoms were not related to service.  This medical 
opinion is in concert with the remainder of the medical 
evidence in that there is no current medical evidence or 
opinion of record which would establish the presence of 
chronic sinusitis which is in any way connected to the 
veteran's military service.  

The only evidence that would support the veteran's claim that 
he currently suffers from sinusitis that is related to 
service is found in his statements and testimony; however, 
lay evidence is inadequate to establish a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the preponderance of the evidence is against the veteran's 
claim of service connection for sinusitis.


Claims for higher evaluations

The claims for higher ratings arose following the assignment 
of initial disability ratings.  On an original claim, the 
veteran will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves ratings 
assigned in connection with the original grant of service 
connection for PTSD and frostbite of the hands and feet, the 
Board will follow the mandates of the Fenderson case in 
adjudicating these claims.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  


PTSD

Service connection for PTSD has been established with a 10 
percent evaluation assigned from July 21, 1997 and a 30 
percent evaluation assigned from March 2, 1998.  It is the 
veteran's contention that higher evaluations are warranted 
for PTSD which has worsened in severity.

As the instant claim was filed in July 1997, only the new 
rating criteria are for application.  The "new" regulations 
(effective November 1996) pertaining to rating psychiatric 
disabilities are found in 38 C.F.R. § 4.130, Codes 9201-9440 
(2001) and are set forth in pertinent part below.  

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)......30

Though not determinative, the Global Assessment of Function 
(GAF) scale provides guidance and illustrates the veteran's 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  See 38 
C.F.R. § 4.125 (2001); Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).  A 31-40 score indicates 
"some impairment in reality testing or communication . . . 
OR major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood . . . ."  A 
41-50 score indicates "serious symptoms . . . OR any serious 
impairment in social, occupational, or school functioning . . 
. ."  Finally, a 51-60 score indicates "moderate symptoms . 
. . OR moderate difficulty in social, occupational, or school 
functioning . . . ."  Id.  

During the pendency of this claim, from July 1997 to the 
present, the veteran has been afforded a number of VA 
psychiatric rating examinations.  In November 1998, a GAF 
score of 65 was assigned; in August 1999, a GAF score of 65 
was assigned; and in December 2001, a GAF score of 70 was 
assigned.  Moreover, the veteran has been followed at the VA 
mental health clinic in recent years.  GAF scores assigned on 
an outpatient basis were generally in the 58 to 60 range.  As 
noted above, GAF scores of 60 reflect an individual with 
moderate PTSD symptomatology with flattened affect and 
occasional panic attacks or one with moderate difficulty in 
social and occupational functioning.  GAF scores of 65 to 70, 
on the other hand, reflect mild symptoms.  In this case, the 
complete record to include outpatient notations and 
examination reports, tend to support a GAF score in the 60 
range rather than the 65 to 70 range.  The medical records 
show that the veteran's PTSD has been manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
disturbance of motivation and mood along with difficulty in 
establishing and maintaining effective work and social 
relationships.  Accordingly, the Board finds that the 
evidence supports the assignment of a 50 percent evaluation 
from the original date of claim for PTSD on July 21, 1997.

On the other hand, the veteran has neither alleged nor does 
the record show that he has ever suffered from suicidal 
ideation.  The VA examiner found that the veteran did not 
exhibit any obsessional rituals.  It has not been noted that 
the veteran has any obsessive behavior which interfered with 
his routine activities such as taking care of his ranch.  
There is no evidence that the veteran's speech was 
intermittently illogical, obscure, or irrelevant.  To the 
contrary, his speech has been relevant and logical during 
examinations.  There is no evidence of near-continuous panic 
or depression which affects the veteran's ability to function 
independently, appropriately and effectively.  In fact, he 
has been married for many years and owned and operated a 
ranch until recently.  The veteran has never demonstrated 
periods of violence.  There is no evidence of spatial 
disorientation.  The veteran was oriented times three during 
examinations.  In has been repeatedly noted that the veteran 
did not neglect his personal appearance and he was well 
groomed.  

It is significant that the veteran has never been 
hospitalized for a psychiatric illness.  In view of the 
above, the Board finds that the veteran does not meet the 
criteria for the assignment of a 70 percent evaluation for 
PTSD.  Most of the criteria necessary for the assignment of a 
70 percent evaluation remained missing at the time of the 
most recent VA examinations.  His symptoms are best 
characterized by the 50 percent rating.  In fact, throughout 
the pendency of this claim there has never been a basis for 
the assignment of an evaluation in excess of or less than 50 
percent.  Thus, the award of a staged rated under Fenderson, 
supra, is not for application in this case.   


Frostbite

During the pendency of the veteran's appeal, VA twice 
promulgated new regulations amending the rating criteria for 
cold injury residuals, effective January 12, 1998, and August 
13, 1998.  "[W]here the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to [the veteran] . . . will apply 
unless Congress provided otherwise or permitted the Secretary 
of Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so.  "Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Under the rating criteria in effect prior to January 12, 
1998, for evaluation of residuals of frozen feet, Diagnostic 
Code 7122 provides for a 10 percent disability evaluation for 
mild residuals of bilateral frozen feet or chilblains.  The 
next higher evaluation of 30 percent requires bilateral 
persistent moderate swelling, tenderness, redness, etc.  A 50 
percent rating requires bilateral loss of toes, or parts, and 
persistent severe symptoms.  38 C.F.R. § 4.104 Diagnostic 
Code 7122 (effective prior to January 12, 1998).

Under the rating criteria for evaluation of residuals of cold 
injuries, as modified effective in January 1998, when there 
are cold injury residuals with pain, numbness, cold 
sensitivity, or arthralgia, a 10 percent disability 
evaluation is warranted.  When there are cold injury 
residuals with pain, numbness, cold sensitivity, or 
arthralgia plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts then a 20 
percent disability evaluation is warranted.  When there are 
cold injury residuals with pain, numbness, cold sensitivity, 
or arthralgia plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts then a 30 percent disability evaluation is 
warranted.  38 C.F.R. § 4.104 Diagnostic Code 7122 (effective 
January 12, 1998).  Note 2 directs VA to evaluate each 
affected part separately and combine the ratings in 
accordance with 38 C.F.R. §§ 4.25 and 4.26.

The rating criteria for residuals of cold injury were again 
amended, effective August 13, 1998, in order to incorporate 
additional comments VA had received on the proposed criteria.  
See 63 Fed. Reg. 37778 through 37779 (July 14, 1998).  The 
additional amendment clarifies that disabilities that have 
been diagnosed as the residual effects of cold injury, such 
as Raynaud's phenomenon, muscle atrophy, etc., should be 
separately evaluated unless they are used to support an 
evaluation under Diagnostic Code 7122. Id .  It was also 
noted that arthralgia is but one type of pain that will 
satisfy the evaluation criterion. 63 Fed. Reg. 37779 (July 
14, 1998).

Claim for evaluation higher than 10 percent for hands prior 
to January 12, 1998

By rating decision in August 1997, a 10 percent evaluation 
was assigned for frostbite of the hands from March 4, 1994.  
This 10 percent evaluation was assigned under DC 7122 for 
mild residuals.  A 30 percent evaluation would require 
bilateral persistent moderate swelling, tenderness, redness, 
etc.  A review of the evidence shows that on VA examination 
in April 1994 no residuals of frostbite were found.  The 
veteran testified in October 1994 that there was no pain of 
the hands but that he did have tenderness.  This evidence 
falls far short of the requisite moderate symptoms for the 
assignment of a 30 percent evaluation under DC 7122 for the 
period from March 4, 1994 to January 11, 1998.  In fact, at 
no time during the pendency of this claim has the evidence 
supported more than a 10 percent evaluation for frostbite of 
the hands or feet under the old law DC 7122.  Thus, the 
inquiries below will solely deal with the new law DC 7211.


Claim for ratings in excess of 30 percent for right hand. 
right foot and left foot and more than 10 percent for the 
left hand from January 12, 1998

As detailed above, the diagnostic code for residuals of cold 
injury changed effective from January 12, 1998.  By rating 
decision in February 2002, separate 30 percent evaluations 
were assigned for frostbite residuals of the right hand, left 
foot and right foot effective from the date of the new law on 
January 12, 1998.  Under DC 7122, the currently assigned 30 
percent evaluations are the highest ratings possible.  
Moreover, the note to DC 7122 provides that other diagnosed 
disabilities which are the residual effects of cold injury 
such as Raynaud's phenomenon or muscle atrophy etc. should be 
rate separately but there is no evidence of any additionally 
diagnosed disability in this case relative to the right hand 
and feet.  The evaluation for the left hand remains at 10 
percent disabling as the rating criteria for a 30 percent 
evaluation are lacking when the recent VA examination results 
are reviewed as there is no evidence of persistent moderate 
swelling, tenderness, or redness under the old criteria or 
arthralgia, tissue loss, color changes, locally impaired 
sensation or x-ray abnormalities under the new criteria.  

Accordingly, the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 10 percent for the 
left hand, or a rating in excess of 30 percent for the right 
hand and feet.




Compensable rating for right big toe

Under applicable criteria, a 10 percent evaluation is 
warranted for a moderate foot injury; a 20 percent evaluation 
is warranted for a moderately severe foot injury; and a 30 
percent evaluation is warranted for a severe foot injury.

The veteran's right big toe was injured during service.  On 
VA foot examination in April 1994, there was a deformity of 
the right big toenail similar to an inverted V.  The veteran 
testified in October 1994 that the right big toe was injured 
during service when a comrade threw a bomb which hit the 
veteran in the right big toe.  He stated that the toe was 
very sore and he was placed on light duty for several days.  
He then stated that when he kept the toenail trimmed, it did 
not bother him or inhibit his walking.  More recently, on VA 
examination in December 2001, the veteran reported that the 
right big toe bothered him on occasion.  The above evidence 
shows that there is a deformity of the nail of the right big 
toe as a result of the inservice injury.  The reports of VA 
examination, as corroborated by the veteran's own testimony, 
does not demonstrate residual disability that would be the 
equivalent of a moderate foot injury.  In fact, the veteran 
testified that the toe did not inhibit his activities.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation for the service 
connected right big toe disability.


Extraschedular consideration 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that any of the veteran's service connected disabilities has 
resulted in frequent hospitalizations.  In point of fact, the 
veteran has never been hospitalized.  Moreover, while 
symptoms did not resulted in interference with his employment 
as the veteran worked for years on his own ranch until 
nonservice connected cardiovascular disability forced him to 
sell most of the ranch.  There is nothing in the record to 
suggest that the veteran's service connected disabilities 
cause problems not contemplated by the pertinent rating 
criteria.  The Board therefore will not refer this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to a 50 percent evaluation for PTSD from July 21, 
1997 is granted, subject to the law and regulations governing 
the award of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for the 
service connected frostbite of the hands prior to January 12, 
1998 is denied.

Entitlement to an evaluation in excess of 30 percent for the 
service connected frostbite of the right hand from January 
12, 1998 is denied.

Entitlement to an evaluation in excess of 10 percent for the 
service connected left hand from January 12, 1998 is denied.

Entitlement to an evaluation in excess of 30 percent for the 
service connected frostbite of the right foot from January 
12, 1998 is denied.

Entitlement to an evaluation in excess of 30 percent for the 
service connected frostbite of the left foot from January 12, 
1998 is denied.

Entitlement to a compensable evaluation for the service 
connected right big toenail disability is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

